            Case 1:20-cv-05588-CM Document 4 Filed 08/24/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHNNY BLANDING,

                                 Petitioner,
                                                                    20-CV-5588 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
WARDEN,

                                 Respondent.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated July 21, 2020, the Court directed Petitioner, within thirty days, to submit a

completed request to proceed in forma pauperis (“IFP application”) or pay the $5.00 in fees

required to file a petition for a writ of habeas corpus in this Court. 1 That order specified that

failure to comply would result in dismissal of the petition. Petitioner has not filed an IFP

application or paid the fee. Accordingly, the petition is dismissed without prejudice. See 28

U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

Dated:     August 24, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge



1
 Petitioner filed a habeas petition challenging his 2013 conviction, Blanding v. Yelich, ECF 1:17-
CV-1762, 23 (S.D.N.Y. Oct. 10, 2018). He also filed habeas petitions that were transferred to the
United States Court of Appeals for the Second Circuit. Blanding v. Yelich, ECF 1:19-CV-1765, 2
(S.D.N.Y. Mar. 5, 2019), authorization denied, 19-0568 (2d Cir. Apr. 25, 2019); Blanding v.
Warden, No. ECF 1:20-CV-5308, 2 (S.D.N.Y. Jul. 10, 2020) (transferred), No. 20-2202 (2d Cir.).
